By the Court:
The administratrix has no power to bind the heirs by consenting to a proceeding under the provisions of the Political Code for laying out a public highway, by which they are divested of their estate in lands without their consent. If her acts in this case are to be construed as a consent on her part to the proceeding, they are to that extent void, and are not obligatory either upon her as administratrix or upon the heirs; and aside from the assumed assent of the administratrix, it is not pretended that any other person interested in the estate assented, or that any steps were taken to condemn the land. Under these circumstances, the order for establishing the road and declaring it to be a public highway cannot be supported.
Judgment and order reversed, and cause remanded. Remittitur forthwith.